In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (McMahon, J.), dated January 27, 2009, which denied his motion for summary judgment with leave to renew upon the completion of discovery.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs assertions, the proof submitted on the motion did not establish that the subject accident involved a rear-end collision with a stopped vehicle. The plaintiff failed to make a prima facie showing of his entitlement to summary judgment on the issue of liability. “Failure to make such showing requires denial of the motion, regardless of the sufficiency of the opposing papers” (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; see Simplex Grinnell, LP v Ruby Weston Manor, 59 AD3d 610 [2009]; Smalls v Mercy Med. Ctr., 50 AD3d *1015670 [2008]; Greenstein v R & R of G.C., Inc., 50 AD3d 637 [2008]). The Supreme Court therefore properly denied his motion for summary judgment with leave to renew upon the completion of discovery. Fisher, J.P., Covello, Angiolillo and Leventhal, JJ., concur.